Exhibit 10.1


 
 
 
Employment Agreement
 


 


 
SYNTHETECH, INC.
 


 


 
Gregory Robert Hahn
 


 


 


 


 


 


 
Dated as of November 30, 2007
 
 

--------------------------------------------------------------------------------


 
Employment Agreement

 
This Employment Agreement (this "Agreement"), dated as of November 30, 2007 (the
"Commencement Date"), is between Synthetech, Inc., an Oregon corporation
("Employer"), and Gregory Robert Hahn ("Executive").
 
RECITALS
 
A.           Employer desires to continue to retain the services of Executive
upon the terms and conditions set forth herein.
 
B.           Executive is willing to continue to provide services to Employer
upon the terms and conditions set forth herein.
 
AGREEMENT
 
For and in consideration of the foregoing premises and for other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Employer and Executive hereby agree as follows:
 
1.
EMPLOYMENT

 
Employer will continue to employ Executive and Executive will accept continued
employment by Employer as its President and Chief Operating Officer.  Executive
will have the authority, subject to Employer's Articles of Incorporation and
Bylaws, as may be granted from time to time by the Board of Directors of
Employer (the "Board of Directors").  Executive will perform the duties assigned
to the President and Chief Operating Officer in Employer's Bylaws, the duties
customarily performed by the President and Chief Operating Officer of a
corporation which is, in all material respects, similar to Employer and such
other duties as may be assigned from time to time by Employer's Chief Executive
Officer or the Board of Directors, which relate to the business of Employer or
any subsidiaries or parent company of Employer or any business ventures in which
Employer or any subsidiaries or parent company of Employer may participate.
 
2.
ATTENTION AND EFFORT

 
Executive will devote the necessary time, ability, attention and effort to
Employer's business and will serve its interests during the term of this
Agreement; provided, however, that Executive may devote reasonable periods of
time to (a) engaging in personal investment activities, (b) serving on the board
of directors of other corporations, and (c) engaging in charitable or community
service activities, so long as none of the foregoing additional activities (x)
materially interfere with Executive's duties under this Agreement or (y) violate
paragraph 8.
 
2

--------------------------------------------------------------------------------


3.
TERM

 
Unless otherwise terminated pursuant to paragraph 6 of this Agreement,
Executive's term of employment under this Agreement shall commence on the
Commencement Date and shall expire on March 31, 2010; provided, however, that,
commencing on March 31, 2010 and on each anniversary thereafter on which the
term of this Agreement may be scheduled to expire and subject to paragraph 6,
the expiration date of the term of Executive's employment hereunder shall
automatically be extended for two additional years unless, not later than the
date 180 days prior to the expiration of the then existing term, either party
gives the other written notice that the expiration date shall not be so
extended; and, provided, further, that if a Change in Control (as defined in
paragraph 7.4) of Employer occurs and Executive's employment with Employer is
not terminated in connection with such Change in Control, the term of this
Agreement shall automatically extend for an additional two years from the date
on which the Change in Control occurs.
 
4.    COMPENSATION

 
Commencing on the Commencement Date and continuing during the term of this
Agreement, Employer agrees to pay or cause to be paid to Executive, and
Executive agrees to accept in exchange for the services rendered hereunder by
him, the following compensation:
 
4.1         Base Salary

 
Executive's compensation shall consist, in part, of an annual base
salary.  Until March 31, 2009, Executive’s annual base salary shall be no less
than $200,000, before customary payroll deductions.  Such annual base salary
shall be paid in substantially equal installments and at the same intervals as
other officers of Employer are paid, and shall be prorated for any partial
years.  The Compensation Committee of the Board of Directors (the "Compensation
Committee") shall determine any increases in the annual base salary in future
years.
 
4.2         Performance Bonus

 
Executive may be entitled to receive, in addition to the annual base salary
described above, an annual bonus in an amount (up to 45% of Executive's base
salary, although in the case of exceptional performance, as determined by the
Compensation Committee in its sole discretion, a bonus of greater than 45% may
be awarded) to be determined by the Compensation Committee, in its sole
discretion.  The Compensation Committee shall determine the performance
objectives relating to the annual bonus for a given fiscal year prior to the
beginning of that year and shall determine achievement of performance objectives
in its sole discretion.  Any annual bonus will be paid to Executive no later
than 30 days after completion of Employer's audited financial statements for the
fiscal year for which such bonus applies, but in no event later than the end of
Executive's taxable year.  If (a) Executive's employment with Employer
terminates as a result of expiration of the term of this Agreement or
termination by Employer other than for Cause (as defined in paragraph 7.5) or by
Executive with Good Reason (as defined in paragraph 7.6) or due to Executive's
death or total disability (as defined in paragraph 6.3) and (b) actual
performance
 
3

--------------------------------------------------------------------------------


for the fiscal year during which such termination occurs achieves the
performance objectives established by the Compensation Committee for such fiscal
year, Executive shall be entitled to receive (no later than 30 days after
completion of Employer's audited financial statements for the applicable fiscal
year, but in no event later than the end of Executive's taxable year) an annual
performance bonus, the amount of which shall be prorated (based on the number of
days during such fiscal year Executive was employed by Employer prior to such
termination).
 
4.3          Equity Awards

 
The Compensation Committee shall determine any grants of restricted stock, stock
options or other equity-based awards to be made to Executive.
 
4.4          Withholding

 
Employer shall withhold from any payments under this Agreement all federal,
state, city or other taxes as may be required pursuant to any applicable law,
governmental regulation or ruling.
 
5.    BENEFITS; KEY-MAN LIFE INSURANCE; INDEMNIFICATION

 
5.1          Benefits; Vacation

 
During the term of this Agreement, Executive will be entitled to participate,
subject to and in accordance with applicable eligibility requirements, in fringe
benefit programs as shall be available generally to officers and employees of
Employer or which may be provided specifically for Executive from time to time
by action of the Compensation Committee (or any other person or committee
appointed by the Board of Directors to determine fringe benefit
programs).  Executive shall be entitled to four weeks of vacation, in addition
to paid holidays offered by Employer generally to its employees, on an annual
basis.
 
5.2           Vehicle

 
Employer will secure a lease for a mutually agreed upon automobile that
Executive will utilize during the term of his employment with Employer, and
Employer shall pay all expenses related to the use of such automobile,
including, but not limited to, financing, operation and maintenance of the
automobile and all standard liability, collision and comprehensive insurance for
the use of such automobile.
 
5.3           Moving and Commuting Expenses

 
Employer will pay up to $ 25,000 of Executive's reasonable out-of-pocket moving
expenses incurred prior to September 11, 2009 in connection with Executive's
relocation to Oregon.
 
4

--------------------------------------------------------------------------------


5.4           Key-Man Life Insurance

 
At Employer's request, Executive shall cooperate with Employer in obtaining, at
Employer's expense, key-man life insurance policies on Executive's life, with
Employer to be the beneficiary of any such policies.  Employer's inability to
obtain such insurance due to lack of insurability of Executive shall not be
deemed a breach of this Agreement.
 
5.5           Indemnification

 
Employer agrees that it will indemnify Executive against liability as an officer
of Employer and, to the extent he acts in such capacity, as a director of
Employer or as a director or an officer of any of Employer's affiliates, to the
fullest extent permitted by applicable law. To the fullest extent permitted by
applicable law, Employer agrees to advance and pay all reasonable legal fees and
costs on behalf of Executive to defend Executive against any and all claims
against Executive relating to his position as an officer and director of
Employer, and Executive shall have the right to select his legal counsel to
defend him against any and all such claims, provided that such counsel must be
reasonably acceptable to Employer.
 
5.6           Individual Life Insurance

 
Subject to Executive's eligibility therefore, Employer shall secure and maintain
during the term of Executive’s employment with Employer a standard term life
insurance policy in the aggregate amount of $200,000 for the benefit of
Executive and his designated beneficiaries.
 
6.    TERMINATION

 
Employment of Executive pursuant to this Agreement may be terminated as follows,
but in any case, the provisions of paragraph 8 hereof shall survive the
termination of this Agreement and the termination of Executive's employment
hereunder:
 
6.1           By Employer

 
With or without Cause (as defined below), Employer may terminate the employment
of Executive at any time during the term of employment upon giving Executive at
least 90 days' prior written notice thereof.  The effective date of the
termination of Executive's employment shall be the date on which such applicable
90-day period expires;provided, however, that Employer may, upon notice to
Executive and without reducing Executive's annual base salary during such 90-day
period, excuse Executive from any or all of his duties during such period and
request Executive to immediately resign as a Director, if applicable, and
officer of Employer, whereupon, if requested to so resign, Executive shall
immediately resign.
 
5

--------------------------------------------------------------------------------


6.2           By Executive

 
Executive may terminate his employment at any time upon giving Employer, in the
case of termination by Executive (a) other than with Good Reason, at least
90 days' prior written notice thereof and (b) with Good Reason, at least 30
days' prior written notice thereof.  The effective date of the termination of
Executive's employment shall be the date on which such applicable 90 or 30-day
period expires;provided, however, that Employer may, upon notice to Executive
and without reducing Executive's annual base salary during such 90 or 30-day
period, excuse Executive from any or all of his duties during such period and
request Executive to immediately resign as a Director, if applicable, and
officer of Employer, whereupon, if requested to so resign, Executive shall
immediately resign.  Any such resignation at Employer's request following
Executive's notice of termination other than with Good Reason shall not be
deemed to represent termination of Executive's employment by Employer for
purposes of this Agreement or otherwise, but shall be deemed voluntary
termination by Executive of his employment without Good Reason.
 
6.3    Automatic Termination

 
This Agreement and Executive's employment hereunder shall terminate
automatically upon the death or total disability of Executive.  The term "total
disability" as used herein shall mean Executive's inability to perform the
duties set forth in paragraph 1 hereof, with or without reasonable
accommodation, for a period or periods aggregating 120 calendar days in any
12-month period as a result of physical or mental illness, loss of legal
capacity or any other cause beyond Executive's control, unless Executive is
granted a leave of absence by the Board of Directors.  Executive and Employer
hereby acknowledge that Executive's ability to perform the duties specified in
paragraph 1 hereof is of the essence of this Agreement. Termination hereunder
shall be deemed to be effective immediately upon Executive's death or a
determination by the Board of Directors of Executive's total disability, as
defined herein.
 
7.    TERMINATION PAYMENTS

 
In the event of termination of the employment of Executive, all compensation and
benefits set forth in this Agreement shall terminate except as specifically
provided in this paragraph 7:
 
7.1    Termination by Employer Without Cause or by Executive With Good Reason,
or Upon Change in Control of Employer

 
If Employer terminates Executive's employment without Cause, or if Executive
terminates his employment with Good Reason, or if Executive's employment is
terminated upon a Change in Control of Employer (as defined in paragraph 7.4
below), in each case prior to the end of the term of this Agreement, Executive
shall be entitled to receive immediately and in a lump sum payment:
(a) termination payments equal to 200% of Executive's then-current annual base
salary, (b) any unpaid annual base salary and unpaid fringe benefits under
paragraph 5.1 that have accrued as of the date termination of Executive's
employment becomes effective (or, if applicable, up to the end of the 90 or 30-
 
6

--------------------------------------------------------------------------------


day period referenced in paragraphs 6.1 or 6.2) and (c) performance bonus
payments pursuant to paragraph 4.2, except such performance bonus payments shall
be made by Employer in accordance with payment provisions and terms set forth in
paragraph 4.2 (e.g. payment shall be no later than 30 days after completion of
Employer's audited financial statements for the applicable fiscal year, but in
no event later than the end of Executive's taxable year, and shall be calculated
based upon prorated calculations, if applicable, as provided for by paragraph
4.2).  Executive shall also be entitled to receive reimbursement of expenses
actually incurred for continuation coverage under a group health plan of the
Employer for a period of twelve months following termination of employment.  If
Executive is terminated by Employer for Cause, Executive shall not be entitled
to receive any of the foregoing benefits, other than any accrued but unpaid
annual base salary and other benefits set forth in clause (b) above.
 
7.2   Termination by Executive Without Good Reason; Termination Because of Death
or Total Disability

 
In the case of the termination of Executive's employment by Executive without
Good Reason or because of his death or total disability, Executive (or his
personal representative, as applicable) shall not be entitled to receive any
payments hereunder other than (a) any accrued but unpaid annual base salary and
other benefits set forth in clause (b) of paragraph 7.1 hereof and (b) solely
with respect to termination of Executive's employment because of his death or
total disability, any annual bonus payments pursuant to clause (c) of paragraph
7.1 hereof.
 
7.3   Expiration of Term; Termination Pursuant to Paragraph 3

 
Notwithstanding anything to the contrary, in the case of a termination of
Executive's employment as a result of the expiration of the term (as the same
may be extended pursuant to paragraph 3) of this Agreement, Executive shall not
be entitled to receive any payments hereunder other than those set forth in
clauses (b) and (c) of paragraph 7.1 hereof.
 
7.4    Definition of Change in Control

 
A "Change in Control" of Employer shall mean:  (a) any consolidation or merger
of Employer in which Employer is not the continuing or surviving corporation or
pursuant to which shares of Employer's Common Stock would be converted into the
right to receive cash, securities or other property, other than a merger of
Employer in which the holders of Common Stock immediately prior to the merger
have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger; (b) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of Employer; (c) the acquisition by any person (as
such term is defined in Section 13(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), excluding, for this purpose, Employer) of any
shares of Common Stock (or securities convertible into Common Stock), if after
making such acquisition, such person is the beneficial owner (as such term is
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of 30% or more of the outstanding Common Stock (calculated as
 
7

--------------------------------------------------------------------------------


provided in paragraph (d) of such Rule 13d-3 in the case of rights to acquire
common stock); or (d) the failure, for any reason, of the persons comprising the
Board of Directors as of the date hereof (the "Incumbent Board") to constitute
at least a majority of the Board of Directors; provided, however, that any
person whose election or nomination for election was approved by a majority of
the persons then comprising the Incumbent Board (other than an election or
nomination of a person whose initial assumption of office is in connection with
an actual or threatened election contest relating to the election of directors)
shall be, for purposes of this Agreement, deemed to be a member of the Incumbent
Board.
 
7.5    Definition of Cause

 
Whenever reference is made in this Agreement to termination being with or
without Cause, "Cause" shall mean cause given by Executive to Employer and shall
include the occurrence of one or more of the following events:
 
(a)           Willful failure or refusal to carry out the lawful duties of
Executive described in paragraph 1 hereof or lawful directions of Employer's
Chief Executive Officer or the Board of Directors of Employer, which directions
are reasonably consistent with the duties herein set forth to be performed by
Executive;
 
(b)           Conviction of or entering a plea of guilty or no contest to a
violation by Executive of a state or federal criminal law involving the
commission of a crime against Employer or its employees or a felony;
 
(c)           Continuous misuse of alcohol or controlled substances or illegal
substances that materially interferes with Executive's performance of his duties
to Employer; deception, fraud, misrepresentation or dishonesty by Executive; any
incident materially compromising Executive's reputation or ability to represent
Employer with the public; any act or omission by Executive that materially
impairs Employer's business, good will or reputation; or any other misconduct;
or
 
(d)           Any material violation of any provision of this Agreement or any
noncompetition agreement with Employer that is not cured by Executive within 30
days after receipt of written notice thereof given by Employer.
 
7.6    Definition of Good Reason

 
Whenever reference is made in this Agreement to termination being with Good
Reason, "Good Reason" means the occurrence, without Executive's written consent,
of one or more of the following events:
 
(a)           Action by Employer which results in a material diminution in the
position held by Executive, or the assignment to Executive of duties materially
inconsistent with his position with Employer, excluding for this purpose
inadvertent action not taken in bad faith and that is remedied by Employer
within 30 days after receipt of written notice thereof, which written notice
must be given by Executive within 90 days of the breach by Employer;
 
8

--------------------------------------------------------------------------------


(b)           Failure by Employer to promptly pay Executive any installment or
portion of his compensation from Employer when earned and due, excluding for
this purpose any inadvertent action not taken in bad faith and that is remedied
by Employer within 30 days after receipt of written notice thereof, which
written notice must be given by Executive within 90 days of the breach by
Employer;
 
(c)           Employer requiring Executive generally to perform his duties to
Employer at a location more than 75 miles outside the Albany, Oregon area,
excluding for this purpose travel outside such area reasonably required in
connection with fulfilling his duties and responsibilities to Employer and
excluding for this purpose any inadvertent action not taken in bad faith and
that is remedied by Employer within 30 days after receipt of written notice
thereof, which written notice must be given by Executive within 90 days of the
breach by Employer; or
 
(d)           Any other material breach by Employer of this Agreement that is
not cured by Employer within 30 days after receipt of written notice thereof,
which written notice must be given by Executive within 90 days of the breach by
Employer.
 
7.7    Payment Schedule

 
Notwithstanding anything to the contrary, to the extent necessary to comply with
the deferred compensation requirements of section 409A of the Internal Revenue
Code of 1986, as amended, all payments under this paragraph 7 shall be deferred
during the six months immediately following the termination date (other than
payments for accrued but unpaid annual base salary or annual bonus) and paid
promptly following the end of such six-month period.
 
8.    NONSOLICITATION

 
8.1   Applicability

 
This paragraph 8 shall survive the termination of Executive's employment with
Employer or the expiration of the term of this Agreement.
 
8.2    Nonsolicitation

 
Executive agrees that he will not, directly or indirectly, during his employment
and for a period of two years from the later of (a) the date on which his
employment with Employer terminates for any reason and (b) the date this
Agreement expires, solicit, influence or entice, or attempt to solicit,
influence or entice, any employee or consultant of Employer to cease his
relationship with Employer or solicit, influence, entice or in any way divert
any customer, distributor, partner, joint venture or supplier of Employer to do
business or in any way become associated with any Competitor.  A "Competitor"
shall include any entity which, directly or indirectly, competes with Employer
or produces, markets, distributes or otherwise derives benefit from the
production, marketing or distribution of products that compete with products
then produced by Employer or the feasibility for production of which Employer is
then actually studying, or which is preparing to market or is developing
products
 
9

--------------------------------------------------------------------------------


that will be in competition with the products then produced or being studied or
developed by Employer, in each case anywhere within such geographic areas as
Employer sells or markets its products at the time of termination of Executive's
employment with Employer, unless released from such obligation in writing by the
Board of Directors.
 
8.3    Assignment of Intellectual Property

 
All concepts, designs, machines, devices, uses, processes, technology, trade
secrets, works of authorship, customer lists, plans, embodiments, inventions,
improvements or related work product (collectively "Intellectual Property")
which Executive develops, conceives or first reduces to practice during the term
of his employment hereunder or within one year after the termination of his
employment hereunder or the expiration of this Agreement, whether working alone
or with others, shall be the sole and exclusive property of Employer, together
with any and all Intellectual Property rights, including, without limitation,
patent or copyright rights, related thereto, and Executive hereby assigns to
Employer all of such Intellectual Property.  "Intellectual Property" shall
include only such concepts, designs, machines, devices, uses, processes,
technology, trade secrets, customer lists, plans, embodiments, inventions,
improvements and work product which (a) relate to Executive's performance of
services under this Agreement, to Employer's field of business or to Employer's
actual or demonstrably anticipated research or development, whether or not
developed, conceived or first reduced to practice during normal business hours
or with the use of any equipment, supplies, facilities or trade secret
information or other resource of Employer or (b) are developed, in whole or in
part, on Employer's time or developed using Employer's equipment, supplies,
facilities or trade secret information, or other resources of Employer, whether
or not the work product relates to Employer's field of business or Employer's
actual or demonstrably anticipated research.
 
8.4    Disclosure and Protection of Inventions

 
Executive shall disclose in writing all concepts, designs, processes,
technology, plans, embodiments, inventions or improvements constituting
Intellectual Property to Employer promptly after the development thereof.  At
Employer's request and at Employer's expense, Executive will assist Employer or
its designee in efforts to protect all rights relating to such Intellectual
Property.  Such assistance may include, without limitation, the
following:  (a) making application in the United States and in foreign countries
for a patent or copyright on any work products specified by Employer;
(b) executing documents of assignment to Employer or its designee of all of
Executive's right, title and interest in and to any work product and related
intellectual property rights; and (c) taking such additional action (including,
without limitation, the execution and delivery of documents) to perfect,
evidence or vest in Employer or its designee all right, title and interest in
and to any Intellectual Property and any rights related thereto.
 
8.5    Nondisclosure; Return of Materials

 
During the term of his employment by Employer and following termination of such
employment, he will not disclose (except as required by his duties to Employer),
any
 
10

--------------------------------------------------------------------------------


concept, design, process, technology, trade secret, customer list, plan,
embodiment, or invention, any other Intellectual Property or any other
confidential information (including, without limitation, customer information),
whether patentable or not, of Employer of which Executive becomes informed or
aware during his employment, whether or not developed by Executive.  In the
event of the termination of his employment with Employer or the expiration of
this Agreement, Executive will return all documents, data and other materials of
whatever nature, including, without limitation, drawings, specifications,
research, reports, embodiments, software and manuals to Employer which pertain
to his employment with Employer or to any Intellectual Property and shall not
retain or cause or allow any third party to retain photocopies or other
reproductions of the foregoing.
 
8.6    Equitable Relief

 
Executive acknowledges that the provisions of this paragraph 8 are essential to
Employer, that Employer would not enter into this Agreement if it did not
include this paragraph 8 and that damages sustained by Employer as a result of a
breach of this paragraph 8 cannot be adequately remedied by damages, and
Executive agrees that Employer, notwithstanding any other provision of this
Agreement, including paragraph 13 hereof, and in addition to any other remedy it
may have under this Agreement or at law, shall be entitled to injunctive and
other equitable relief to prevent or curtail any breach of any provision of this
Agreement, including this paragraph 8.
 
8.7    Effect of Violation

 
Executive and Employer acknowledge and agree that additional consideration has
been given for Executive entering into this paragraph 8, such additional
consideration, including, certain provisions for termination payments pursuant
to paragraph 7 of this Agreement.  Violation by Executive of this paragraph 8
shall relieve Employer of any obligation it may have to make such termination
payments, but shall not relieve Executive of his obligations under this
paragraph 8.
 
8.8    Definition of Employer

 
For purposes of subparagraph 8.2 hereof, "Employer" shall include Employer and
any of its subsidiaries or parent corporation and any business ventures in which
Employer or any of its subsidiaries or parent corporation may participate.
 
9.    REPRESENTATIONS AND WARRANTIES

 
In order to induce Employer to enter into this Agreement, Executive represents
and warrants to Employer as follows:
 
9.1    No Violation of Other Agreements

 
Neither the execution nor the performance of this Agreement by Executive will
violate or conflict in any way with any other agreement by which Executive may
be bound, or with any other duties imposed upon Executive by corporate or other
statutory or common law.
 
11

--------------------------------------------------------------------------------


9.2    Patents, Etc.

 
Executive has prepared and attached hereto as Schedule A a list of all
inventions, patent applications and patents made or conceived by Executive prior
to the date hereof, which are subject to prior agreement or which Executive
desires to exclude from this Agreement, or, if no such list is attached,
Executive hereby represents and warrants to Employer that there are no such
inventions, patent applications or patents.
 
10.    FORM OF NOTICE

 
All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission, by overnight delivery by a nationally
recognized carrier service or by registered or certified mail, return receipt
requested, at the address set forth below or at such other address as may
hereafter be designated by notice given in compliance with the terms hereof:
 
 
If to Executive:
Gregory Robert Hahn

 
316 Water Avenue

 
Albany, OR  97321

 
 
If to Employer:
Synthetech, Inc.

 
1290 Industrial Way

 
Albany, OR 97321-0210

 
Fax No. (541) 967-9424

 
Attention:  Chairman, Board of Directors

 
 
Copy to:
Perkins Coie LLP

 
1120 NW Couch Street, Tenth Floor

 
Portland, OR  97209-4128

 
Attention:  David Matheson

 
Facsimile No.: 503-727-2222

 
If notice is mailed, such notice shall be effective upon mailing, if such notice
is sent by overnight delivery, such notice shall be effective upon the next
business day following delivery to the courier service, or if notice is
personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.
 
11.    ASSIGNMENT

 
This Agreement is personal to Executive and shall not be assignable by
Executive.  Employer may assign its rights hereunder to (a) any corporation
resulting from any merger, consolidation or other reorganization to which
Employer is a party or (b) any corporation, partnership, association or other
person to which Employer may transfer all or substantially all of the assets and
business of Employer existing at such time.  All of the terms and provisions of
this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors, heirs, legal
representatives and permitted assigns.
 
12

--------------------------------------------------------------------------------


12.    WAIVERS

 
No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver
thereof.  The express waiver by a party hereto of any right, title, interest or
remedy in a particular instance or circumstance shall not constitute a waiver
thereof in any other instance or circumstance.  All rights and remedies shall be
cumulative and not exclusive of any other rights or remedies.
 
13.    ARBITRATION

 
Subject to the provisions of subparagraph 8.6 hereof, any controversies or
claims arising out of or relating to this Agreement shall be fully and finally
settled by arbitration in Portland, Oregon, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect (the
"AAA Rules"), conducted by one arbitrator either mutually agreed upon by
Employer and Executive or chosen in accordance with the AAA Rules, except that
(a) the parties thereto shall have any right to discovery as would be permitted
by the Federal Rules of Civil Procedure for a period of 90 days following the
commencement of such arbitration and the arbitrator thereof shall resolve any
dispute which arises in connection with such discovery and (b) the arbitration
may be conducted by AAA or by such other arbitration service as the parties
agree.  The prevailing party shall be entitled to costs, expenses and reasonable
attorneys' fees, and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.
 
14.    AMENDMENTS IN WRITING

 
No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by Employer and
Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by Employer and Executive.
 
15.    APPLICABLE LAW; VENUE

 
This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Oregon, without regard to any rules
governing conflicts of laws.  Subject to paragraph 13, the parties irrevocably
consent to the exclusive jurisdiction and venue of the state and federal courts
located in Multnomah County, Oregon in connection with any action relating to
this Agreement.
 
13

--------------------------------------------------------------------------------


16.    SEVERABILITY

 
If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.
 
17.    HEADINGS

 
All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
18.    COUNTERPARTS

 
This Agreement, and any amendment or modification entered into pursuant to
paragraph 14 hereof, may be executed in any number of counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.
 
19.    ENTIRE AGREEMENT

 
This Agreement on and as of the date hereof constitutes the entire agreement
between Employer and Executive with respect to the subject matter hereof and all
prior or contemporaneous oral or written communications, understandings or
agreements between Employer and Executive with respect to such subject matter
are hereby superseded and nullified in their entireties, including, without
limitation, all provisions of the Employment Agreement dated as of August 30,
2006 (the "Prior Agreement") except for the noncompetition provisions set forth
in Section 8.2 thereof; provided, however, that, notwithstanding the foregoing,
Employer and Executive agree that the noncompetition provisions set forth in
Section 8.2 of the Prior Agreement, which was entered into prior to the
commencement of Executive's employment with Employer, shall remain in full force
and effect.
 
[Remainder of This Page Intentionally Left Blank.]
 




 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and entered into this Employment
Agreement on the date set forth above.
 



 
EXECUTIVE:
              /s/ Gregory Robert Hahn       Name: Gregory Robert Hahn          
       

  EMPLOYER:           SYNTHETECH, INC.                  
By:
/s/ Daniel T. Fagan       Title: Chairman and Chief Executive Officer          

 
 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


Schedule A
to
Employment Agreement
 
 
NONE
 
 